OPINION — AG — ** CHAUFFEUR LICENSE — SUSPENSION ** (1) THE EVENT AN OPERATOR'S OR CHAUFFEUR'S LICENSE OF ANY LICENSE UNDER AN ORDER OF SUSPENSION (AS PROVIDED FOR IN 47 Ohio St. 296 [47-296]) AT THE TIME HE IS CONVICTED OF AN OFFENSE LISTED IN 47 Ohio St. 295 [47-295], FOR WHICH MANDATORY REVOCATION IS REQUIRED OF SUCH LICENSE, THEN THE COMMISSIONER, UPON RECEIVING A RECORD OF SUCH CONVICTION, SHOULD " FORTHWITH REVOKE THE LICENSE OF SUCH " OPERATOR OR CHAUFFEUR; AND THAT THE COMMISSIONER OF PUBLIC SAFETY SHOULD NOT GRANT OR ISSUE A NEW LICENSE TO SUCH PERSON UNTIL AFTER THE EXPIRATION OF ONE YEAR FROM THE DATE OF SAID ORDER OF REVOCATION, AND UNTIL AFTER SUCH PERSON HAS SUCCESSFULLY PASSED THE PRESCRIBED TESTS. (47 Ohio St. 297 [47-297]) CITE: 47 Ohio St. 292 [47-292], 47 Ohio St. 295 [47-295], 47 Ohio St. 296 [47-296], 47 Ohio St. 297 [47-297] (RICHARD M. HUFF)